COFFEY, Circuit Judge,
dissenting.
“People Who Care,” the prevailing plaintiffs in a school desegregation case, appeal the district court’s reduction of their fee petition. Despite the extremely deferential standard of review for such petitions and the magistrate judge’s comprehensive and thoughtful 82 page report and recommendation, approved by the experienced trial court judge, the majority reverses the fee petition and remands for recalculation. I respectfully dissent.
I. Background
In 1989, “People Who Care” (an association of concerned residents of Rockford, Illinois) sued the Rockford School District under 42 U.S.C. § 1983, alleging that the district had engaged in a continual pattern of intentional segregation and discrimination. After two interim agreements between the parties,1 the district court transferred the case to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) to make proposed findings of fact and recommendations for the district court’s disposition of the matter. In April 1993, The magistrate judge held a hearing, spanning some twenty-four days and heard testimony from over 40 witnesses, reviewed 150 depositions, and thousands of pages of documentary evidence. Some six months thereafter, in November 1993, the magistrate judge concluded in his report and recommendation that the Rockford School District had engaged in systematic segregation and discrimination against minority school children. In February 1994, the district court, after having had the opportunity to review the record, adopted the magistrate’s report and granted the plaintiffs’ motion for a permanent injunction against the school district.
Since the plaintiffs were “prevailing parties” in their civil rights suit against the school district, section 1988(b) of Chapter 42 of the U.S. Code provides that: “the court in its discretion, may allow the prevailing party, other than the United States, a reasonable attorney’s fee as part of the costs.” Accordingly, the plaintiffs submitted a fee petition to the magistrate judge, who held pretrial conferences, discovery conferences and allowed an extended briefing schedule concerning the award of attorney’s fees. The plaintiffs requested a total of $3,755,999.00 in attorney’s fees and costs. After a thorough review, the magistrate judge rejected the majority of the school board’s objections to the fee petition and recommended to the district judge, in a detailed 82-page report, reducing the award to $2,025,486.00. The magistrate judge found that (1) the amount of preparation hours claimed for trial was excessive; (2) the evidence failed to support the plaintiffs’ lawyer’s contention that his requested hourly rate was in fact his normal market rate; and (3) the evidence concerning the plaintiffs’ lead lawyer’s experience in 1989 as an expert in the field of school desegregation law failed to qualify him as an expert and thus his requested rate for 1989 was unreasonable. The district court accepted the magistrate’s report and the plaintiffs appeal.
II. Analysis
In reviewing the district court’s determination of “reasonable” attorney’s fee awards, our standard is the highly deferential “abuse of discretion” standard. Spellan v. Board, of Educ., 59 F.3d 642, 645 (7th Cir.1995); Dunning v. Simmons Airlines Inc., 62 F.3d 863, 872 (7th Cir.1995). “We will not find an abuse of discretion if reasonable persons could differ over the district court’s view.” Leffler v. Meer, 936 F.2d 981, 984 (7th Cir.1991) (citing Lightfoot v. Walker, 826 F.2d 516, 520 (7th Cir.1987)).
The Supreme Court has emphasized that “the district court has discretion in determining the amount of the fee award.” Hensley *1317v. Eckerhart, 461 U.S. 424, 437, 103 S.Ct. 1933, 1941, 76 L.Ed.2d 40 (1983). The Court went on to state that discretionary review is “appropriate in view of the district court’s superior understanding of the litigation and the desirability of avoiding frequent appellate review of what essentially are factual matters.” Id. The district court is afforded significant deference in fee matters because the desirability of avoiding a second major litigation over attorneys’ fees outweighs the need for uniformity in attorneys’ fee awards. Spellan, 59 F.3d at 645 (citing Hensley, 461 U.S. at 437, 103 S.Ct. at 1941).
The authoring judge of today’s decision has observed in a prior ease that “there is no one correct formula for determining a fee award” and that the district court’s calculation requires deference because it is “anything but an arithmetical exercise.” Spanish Action Comm. of Chicago v. City of Chicago, 811 F.2d 1129, 1134 (7th Cir.1987) (Cummings, J.) (quoting Tomazzoli v. Sheedy, 804 F.2d 93, 97 (7th Cir.1986)). Further, as the other judge in the .majority has previously stated: “the district judge can, of course, and should, disallow particular expenses that are unreasonable whether because excessive in amount or because they should not have been incurred at all.” Henry v. Webermeier, 738 F.2d 188, 192 (7th Cir.1984). Following the law articulated in Henry, the magistrate judge, as described above, reduced the rates and hours of attorney’s fees requested by the plaintiffs’ lawyers, finding them to be unreasonable and excessive.
“Despite the district court’s wide latitude in determining a fee award, if the requested hourly rate or number of hours is reduced, a clear explanation must be provided.” Leffler, 936 F.2d at 985 (citing Tomazzoli, 804 F.2d at 97). For instance, we remanded a fee reduction in Henry because the district judge had failed to provide any explanation as to his reasoning regarding the reasonableness or unreasonableness of requested fees or hours. 738 F.2d at 192. The judge in Henry erred by relying on a statute to disallow certain expenses, instead of making his own, reasoned decision as to the appropriate attorney’s fees and costs to award to the prevailing party. Id. at 195. In contrast, in the case before us, the magistrate judge provided a detailed, thoughtful and well-reasoned explanation for each and every reduction in the hourly rate and requested hours for the plaintiffs’ lawyers. See Spanish Action Comm., 811 F.2d at 1134 (affirming reduction in attorney’s fees because “[t]he district court’s opinion here provides a lengthy and detailed explanation for its decision to reduce substantially the number of hours for which plaintiff requested compensation....”) (Cummings, J.). I fail to understand how, in light of the clear statements of law in Spanish. Action Committee and Henry and the explanations of the magistrate judge explicitly following the law, the majority has seen fit to remand this case to the trial court for reevaluation of the fee request.
In People Who Care, the .magistrate judge, along with the experienced district court judge (a former very talented and experienced trial counsel), oversaw the six years of protracted litigation in this case, presided at the numerous hearings, personally interacted with the lawyers for both sides, and reviewed their voluminous submissions to the court. The experienced trial judge approved the magistrate judge’s clear and reasonable explanation of each one of his findings.
For instance, in 1990, the trial judge, while presiding over this case, reduced the hours for the lead plaintiffs’ attorney by 25 percent, finding that the requested number of hours for that time frame “was patently incredible to this court.”2 Given each of the judges’ intimate familiarity and daily contact with the proceedings and the lawyers, the district court and magistrate judge’s explanations that the lead lawyer billed an excessive amount of hours for a particular proceeding was eminently reasonable. I fail to understand how we as appellate judges can second guess a factual determination of this nature *1318based solely on the cold pages of an appellate record. See United States v. Hatchett, 31 F.3d 1411, 1416 (7th Cir.1994) (observing that great deference is given to fact-finders for they have the best opportunity to .observe the witnesses).
Further, the trial court reduced the lead lawyer’s rate in two of the six years, finding that the plaintiffs’ lawyer had submitted a self-serving statement with insufficient documentary evidence to establish that the inflated rate requested would have been paid by another client had he not been involved in the civil rights litigation. See Gusman v. Unisys Corp., 986 F.2d 1146, 1150 (7th Cir.1993) (observing that “the best measure of the cost of an attorney’s time is what that attorney could earn from paying clients.”). The magistrate judge noted that in the two years in question, the plaintiffs lawyer had submitted evidence of his rates for only a handful of his hours (because, according to the attorney in his self-serving statement, the bulk of his time had been taken up with the school desegregation case). Thus, following Gusman, the magistrate judge found that the plaintiffs’ lawyer had not established a presumptive market rate for his services, because if a paying client pays a high rate for a portion of the attorney’s time, it does not necessarily follow that all of the attorney’s time will be bartered at the same inflated rate. See Id. at 1150-51. Similarly, the magistrate judge observed that the secondary evidence submitted by the plaintiffs lawyer in support of his claimed lost “opportunity costs” (i.e. the billing rates of other lawyers in his firm and the billing rates of other civil rights lawyers in Chicago) was insufficient to support the requested fee rate in two out of the six years. The magistrate judge, who was familiar with the lawyers in the case, found that the rates of Chicago civil rights lawyers for 1993-94 (submitted as evidence by the plaintiffs lawyer) fell short of establishing that the plaintiffs’ lawyer’s requested rate for 1989-90 was reasonable.
While we as individual judges of this court may come to a different conclusion if we were sitting in the trial court’s place, we are obliged to review, according to case precedent, the district court’s determinations under the well-settled abuse of discretion standard., Although the magistrate judge made voluminous findings weighing the submissions of the parties and his own knowledge of the litigation, the majority of this court focuses on but one or two isolated findings to declare that the entire trial court’s calculations were “unreasonable.”
Our job on appeal is not to second-guess the district court’s discretionary rulings, but only to review the record in its totality under the abuse of discretion standard. The reductions in the hours and rates that the judge deemed appropriate were supported with clear, well-reasoned, and detailed explanations. Because the majority for reasons unexplained failed to apply the appropriate standard of review, abuse of discretion, I am forced to dissent.

. The agreements obligated the school district to implement a plan of desegregation for Rockford public schools, without admitting liability for intentional racial discrimination in its school policies.


. The interim fee award that reduced a portion of the attorney’s requested hours was granted by the district court in 1990 before the case was transferred to the magistrate judge. Thus, for this reduction it was the district court who provided the explanations for the reduction. The magistrate judge, in his 82 page report, found and agreed that the district court's prior reduction was reasonable.